Citation Nr: 1016376	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-01 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
asbestos exposure for purposes of accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1310 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to 
April 1986.  The Veteran died in 2002.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and January 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In October 2002, the RO denied entitlement to service 
connection for lung cancer as a result of asbestos exposure.  
The appellant submitted a timely notice of disagreement and 
alleged that service connection was warranted for lung cancer 
as a result of herbicide exposure.  Thereafter, in January 
2003, the RO readjudicated the matter and denied entitlement 
to service connection for lung cancer as a result of exposure 
to herbicides and asbestos and entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1310 (West 2002).

The appellant was afforded a September 2006 Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the record.

In February 2009, the Board remanded the matter for 
additional procedural development.



FINDINGS OF FACT

1.  The Veteran died in 2002.  His death certificate lists 
the cause of death as lung carcinoma, with tobacco 
constituting a contributory cause.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

3.  At the time of the Veteran's death, he was not entitled 
to monetary benefits on the basis of any existing ratings or 
decisions.  There was a claim pending on appeal for service 
connection for lung cancer.  

4.  Service personnel records do not show that the Veteran 
served in or visited the Republic of Vietnam; therefore, 
exposure to herbicides may not be presumed.

5.  The Veteran's lung cancer did not have its onset during 
or within any applicable presumptive period, and is not shown 
to be related to any in-service injury or disease to include 
the alleged exposure to asbestos or herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer, to 
include as due to herbicide and asbestos exposure, for 
accrued benefits purposes, have not been met. 38 U.S.C.A. § 
5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (2009). 

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1310 have not been met.   38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 38 
U.S.C.A. § 5103(a) notice must be tailored to the claim.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other 
grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 
(Fed.Cir. May 19, 2009).  The notice should include: (1) A 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App at 352-353.

In the present case, the Board finds that April 2002 and 
March 2009 letters satisfied VA's duty to notify provisions 
under the VCAA and Hupp.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the appellant 
what information and evidence was needed to substantiate her 
claim for the cause of the Veteran's death as well as her 
accrued benefits claim.  With respect to her claim for the 
cause of the Veteran's death, the April 2002 letter 
specifically advised her that she must either show that a 
contributory cause of the Veteran's death was due to injury 
or disease that began during service or that an already 
service-connected disability(ies) caused or contributed to 
his death.  This letter also informed the appellant about 
what information and evidence must be submitted by her, 
including enough information for the RO to request records 
from the sources identified by the appellant.  

In particular, the March 2009 letter specifically advised the 
appellant of what disorders were service connected at the 
time of the Veteran's death; provided her with an explanation 
of the evidence and information required to substantiate her 
claim; and explained what evidence and information was 
required to substantiate a DIC claim based on a condition not 
yet service connected.  

The April 2002 letter, and the March 2009 advisement advised 
her of what information and evidence would be obtained by VA, 
namely, records such as medical records, employment records, 
and records from other Federal agencies.  The April 2002 
letter was sent prior to the October 2002 and January 2003 
rating decisions.  Thus, notice regarding the VCAA elements 
addressed in this letter was timely.  See Pelegrini II, 18 
Vet App. at 120.

Additionally, the July 2003 Statement of the Case (SOC) and 
January 2004 and February 2010 Supplemental Statements of the 
Case (SSOCs) explained the general criteria to establish the 
appellant's claims.  Furthermore, a letter dated in 
March 2009 provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In 
this instance, the initial VCAA notice correspondence 
preceded issuance of the rating decision on appeal, and thus 
met the standard for timely notice.  There is no indication 
of any further available evidence or information to be 
associated with the record.  The appellant has therefore had 
the full opportunity to participate in the adjudication of 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the appellant through obtaining the Veteran's 
service treatment records (STRs), service personnel records, 
records of VA and private outpatient treatment, and referring 
the matter for a VA opinion.  See McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002).  In support of her claims, the appellant has 
provided several lay statements and presented testimony 
before the undersigned.  The record as it stands includes 
sufficient competent evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist the appellant.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
she should submit to substantiate her claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claims on the merits.

Analysis of the Claims

The Veteran submitted a claim of entitlement to service 
connection for lung cancer, as due to asbestos exposure, in 
October 2001.  He alleged that he was exposed to asbestos 
during service because the equipment and protective suits 
that he used as a fire fighter were made of asbestos.  

The Veteran died in 2002.  The Certificate of Death listed 
the immediate cause of death as lung carcinoma.  The interval 
between onset and death was noted to be six months.  A review 
of the Veteran's private treatment records prior to his death 
demonstrate that he was first diagnosed as having lung cancer 
in April 2001.  

During the Veteran's lifetime, service connection was not in 
effect for any disorder.
The Veteran's service treatment records include a May 1977 
reenlistment examination report.  At that time, a chest x-ray 
demonstrated right costophrenic angle with pleural adhesions, 
which were not considered disabling.  In November 1977, the 
Veteran received treatment for atelectasis.  Upon examination 
dated in February 1986, the Veteran indicated that he had or 
was experiencing shortness of breath. 

A review of the Veteran's personnel records demonstrates that 
the Veteran was scanned for entry into the Navy Asbestos 
Medical Surveillance Program in December 1983.  In March 
1984, it was noted that the Veteran had probable asbestos 
exposure from 1965 to 1980.  Service personnel records are 
negative for any indication that the Veteran was exposed to 
herbicides, or notation that the Veteran served in Vietnam. 

VA post-service treatment records include a chest x-ray dated 
in August 1990, which did not reveal any active 
cardiopulmonary disease.  A subsequent chest x-ray dated in 
December 1993 demonstrated an abnormality that required 
clinical correlation, possibly chronic obstructive pulmonary 
disease with bilateral pleural thickening.  

Post-service private treatment records include an oncology 
consultation dated in April 2001, when the Veteran was 
diagnosed with carcinoma of the lung.  The Veteran's 
treatment provider noted that the Veteran had began feeling 
sick and experiencing weight loss in December 2000.  The 
oncologist noted a longstanding history of smoking one to two 
packs of cigarettes a day.  However, the Veteran had ceased 
smoking, approximately in January 2001 - three months prior 
to his April 2001 diagnosis of lung cancer.

Upon autopsy, the final pathological diagnosis was poorly 
differentiated non-small cell carcinoma of the lung with 
widespread metastases and extensive local infiltration.  Also 
noted was biventricular myocardial hypertrophy, chronic 
passive congestion of the liver, fibrinous pericarditis, 
ferruginous bodies present in the pulmonary parenchyma, 
tubulovillous polyps of the colon, a recent surgical incision 
of the left leg and knee, testicular atrophy, and cachexia.  
The cause of death was determined to be non-small cell 
carcinoma of the lung.  The Veteran's clinical history 
included the fact that he had been a smoker and a 
questionable history of asbestos exposure.  The pathologist 
summarized that the Veteran was a smoker who died of non-
small carcinoma of the lung.  

This case was referred to a VA physician for a medical 
opinion in September 2002. The examiner opined that the most 
likely etiology of the Veteran's terminal carcinoma of the 
lung was heavy cigarette smoking.  He noted that cigarette 
smoking was the principal cause of bronchogenic carcinoma, 
accounting for over 90 percent of cases in men.  He also 
opined that it was not likely that asbestos exposure during 
military service contributed significantly to the Veteran's 
cause of death.  

Although a May 1977 chest x-ray demonstrated right 
costophrenic angle with pleural adhesions and a December 1993 
chest x-ray demonstrated COPD with bilateral pleural 
thickening, the examiner indicated that these bodies are 
usually thought to be harmless unless associated with 
fibrosis.  In the Veteran's case, the autopsy had not 
revealed any fibrosis involvement of the lungs, indicative of 
asbestos related disease.  The autopsy report revealed poorly 
differentiated non-cell carcinoma with extensive tumor 
necrosis.  


Accrued Benefits

As the only claim for service connection filed during the 
Veteran's lifetime was pertaining to lung cancer due to 
alleged exposure to asbestos, the Board will consider if 
accrued benefits are warranted with reference to that claimed 
disorder.  Since the record as of the date of the Veteran's 
death does not establish service connection for lung cancer, 
the claim for accrued benefits is being denied.

The applicable law provides that, upon the death of an 
individual receiving benefit payments, certain persons shall 
be paid periodic monetary benefits to which that individual 
was entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not more than two- 
years prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).

An amendment to 38 U.S.C.A. § 5121 removed the two-year 
restriction upon payment of accrued benefits, providing that 
a claimant may recover the full amount due prior to the date 
of the veteran's death.  This amendment applies only to 
deaths occurring on or after the date of enactment, which was 
December 16, 2003.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  
Since in this case the Veteran died following the date of 
enactment, the revised provision is applicable.

In a claim for accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
veteran's death.  There is an exception for outstanding 
service medical records or VA records, as they are considered 
to be in the constructive possession of VA at the time of 
death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a),(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The Federal Circuit further held that "a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, 
the surviving spouse has no claim upon which to derive his or 
her own application." Id. at 1300.  See also, Zevalkink v. 
Brown, 102 F.3d 1242 (Fed. Cir. 1996) (indicating that an 
accrued benefits claim is derivative of the veteran's claim).

An application for accrued benefits must be filed within one-
year after the date of the veteran's death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).  See also Smith v. Brown, 10 
Vet. App. 330, 333 (1997).  The appellant filed her claim for 
accrued benefits in February 2002, within the requisite time 
frame.  The Board will therefore proceed to the merits of her 
claim.

As a general matter, service connection may be granted for 
any current disability that is the result of a disease 
contracted or an injury sustained while on active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for a disease diagnosed after 
discharge, where all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for service connection are: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The one pending matter of record at the time of the Veteran's 
death in January 2002, and relevant for accrued benefits 
purposes, is a claim for service connection for lung cancer, 
due to alleged exposure to asbestos during service.  In 
October 2002, the RO denied entitlement to service connection 
for lung cancer as due to asbestos exposure based on the 
finding that there was no evidence of lung cancer during 
service and the post-service medical evidence does not 
include a finding of a causal nexus to his service.

In deciding the appellant's claim for accrued benefits, the 
inquiry is limited to evidence of record at the time of the 
Veteran's death.  Generally in adjudicating an accrued 
benefits claim, VA may undertake action to acquire evidence 
deemed to be in its constructive possession at the time of 
death, consisting of service treatment records and VA medical 
records.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a),(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993).  

The evidence of record at the time of the Veteran's death 
included service treatment and personnel records and post-
service VA treatment records.  Although service personnel 
records indicate that the Veteran may have been exposed to 
asbestos from 1965 to 1980, the service treatment records did 
not document any complaints of, treatment for, or diagnosis 
of a lung disorder.  Additionally, post-service VA chest x-
rays dated in 1990 and 1993 did not demonstrate any fibrosis.  
The Veteran's private treatment records regarding treatment 
for his lung cancer were not received until after his death.  
Notwithstanding, they do not indicate that the Veteran's lung 
cancer had a nexus to service, to include exposure to 
asbestos.  Critically, the record at the time of the 
Veteran's death was absent any medical evidence that the lung 
cancer was attributable in anyway to military service, to 
include exposure to asbestos. 

Accordingly, there is no basis for entitlement to service 
connection for residuals of asbestos exposure for purposes of 
accrued benefits is not warranted following review of the 
evidence in the file at the time of his death.  Since the 
preponderance of the evidence is unfavorable to this claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


DIC under 38 U.S.C.A. § 1310

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Chronic leukocytic 
leukemia was added to this list of presumptive diseases in 
October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).  AL 
Amyloidosis was recently added to the list of presumptive 
diseases.  74 Fed. Reg. 21258 (May 7, 2009).

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal 
Circuit held that VA's interpretation of the phrase "served 
in the Republic of Vietnam," to the effect that a veteran 
must set foot on Vietnamese soil, was entitled to deference 
by the courts.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

The Board notes that the provisions of M21-1 were rescinded 
and reissued as amended in a manual rewrite (MR) in 2005.  
See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 
2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for lung cancer as due to asbestos exposure under 
these administrative protocols using the following criteria.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  The 
exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor. M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran. 
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Additionally, direct service connection can be established by 
showing that the disease was incurred during or aggravated by 
service, a task which includes the burden of tracing 
causation to a condition or event during service. Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

There is no medical evidence of record that the Veteran's 
lung cancer was associated with asbestos exposure.  Without 
medical evidence showing that the Veteran's lung cancer was 
attributable to his claimed asbestos exposure, the 
preponderance of the evidence is against the Veteran's claim. 
The Veteran's and the appellant's subsequent allegations that 
the lung cancer was related to in-service asbestos exposure 
are not competent medical evidence, which is required to 
determine the causality of a disorder.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007).

The appellant has submitted Internet articles which indicate 
that there is a higher risk of cancer with asbestos exposure.  
While this evidence tends to document asbestos exposure as a 
risk factor for developing cancer, it does not provide a link 
between the Veteran's lung carcinoma and his military 
service. 

With regards to the herbicides theory, the Board finds that 
the Veteran is not entitled to presumptive service connection 
under 38 C.F.R. § 3.307 as there is no evidence that he set 
foot in Vietnam.  Despite the appellant's representative's 
contentions it was possible that the Veteran had been 
involved in a low altitude flight over the combat area in 
Vietnam or that he was exposed to asbestos when the planes 
returned to ship, for the presumption to be applicable the 
Veteran would have actually have had to set foot in Vietnam.  
Additionally, although the Veteran was awarded the Vietnam 
Service Medal and the Vietnam Campaign Medal, service records 
do not show that he set foot in Vietnam.  As there is no 
evidence that the Veteran set foot in Vietnam, the appellant 
is not entitled to the presumption under 38 C.F.R. § 3.307.

The preponderance of the evidence is also against a claim of 
service connection for lung cancer on a direct basis.  The 
Veteran's service treatment records are silent as to any 
complaint or diagnosis of lung cancer, or associated 
symptomatology.  The Veteran was not diagnosed as having lung 
cancer until April 2001, 15 years after service.  There is 
also no competent evidence of record, medical or otherwise, 
which links the Veteran's lung cancer to any event relating 
to his service, including the alleged asbestos and herbicide 
exposures.  

The record demonstrates that the Veteran had a longstanding 
history of smoking dating back to the Veteran's period of 
service.  Indeed, a March 1984 service record indicates that 
the Veteran was then smoking one pack of cigarettes per day, 
and that he had been doing so for 20 years.  The Veteran's 
death certificate is absent any mention of herbicides and 
asbestos exposure, or any antecedent cause of lung cancer, 
other than cigarette smoking.  Any claim for service 
connection on the basis of tobacco use that began in service 
is precluded by law.  For claims filed after June 9, 1998, a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by the 
veteran during the veteran's service.  38 U.S.C.A. § 1103(a) 
(West 2002); 38 C.F.R. § 3.300(a) (2009).

In sum, the Board finds the Veteran's service did not involve 
duty or visitation in the Republic of Vietnam or its inland 
waters and there is no competent medical evidence of record 
which relates the Veteran's lung condition to any possible 
asbestos exposure in service.  Therefore, based upon the 
reasons and bases set forth above, the Board finds the 
probative evidence is against the appellant's claim for 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1310, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for residuals of asbestos exposure for 
purposes of accrued benefits is denied.

Dependency and Indemnity Compensation (DIC) is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


